Fourth Court of Appeals
                                    San Antonio, Texas
                                         August 22, 2018

                                       No. 04-18-00223-CV

                           Brittany RETLEDGE and Arnold LaMotte,
                                         Appellants

                                                 v.

  STATE FARM COUNTY MUTUAL INSURANCE COMPANY OF TEXAS and Austin
                              Riley,
                            Appellees

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-CI-14536
                       Honorable Solomon Casseb, III, Judge Presiding

                                             ORDER

       In accordance with this court’s opinion of this date, appellees’ motion to dismiss this appeal
is GRANTED. This appeal is DISMISSED for lack of jurisdiction. The costs of this appeal are
taxed against the appellants.

       It is so ORDERED on August 22, 2018.


                                                  _____________________________
                                                  Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of August, 2018.

                                                  _____________________________
                                                  Keith E. Hottle, Clerk of Court